Exhibit 10.23

 

ANDREW CORPORATION

 

EXECUTIVE SEVERANCE BENEFIT PLAN AGREEMENT

 

THIS AGREEMENT made as of 8 May 2001, between Andrew Corporation, a Delaware
corporation (the “Company”), and Paul R. Cox (the “Executive”).

 

W I T N E S S E T H:

 

1.             Participation.  The Executive has been designated as a
participant in the Andrew Corporation Executive Severance Benefit Plan (the
“Plan”) by the Compensation Committee of the Board of Directors of the Company.

 

2.             Plan Benefits.  The Executive agrees to be bound by the
provisions of the Plan, including those provisions which relate to his
eligibility to receive benefits and to the conditions affecting the form,
manner, time and terms of benefit payments under the Plan, as applicable.  The
Executive understands and acknowledges that his benefit may be reduced pursuant
to Section 10 of the Plan in order to eliminate any “excess parachute payments”
as defined under Section 4999 of the Internal Revenue Code of 1954, as amended. 
The Executive may elect to receive his Plan benefits in installment payments, as
provided under Section 9 of the Plan, by signing the statement included on page
three of this Agreement.  The Executive may make an election to receive
installment payments, or may revoke any such election, at any time prior to the
date which is ten days prior to the date on which a Change in Control is deemed
to have occurred; provided that any election subsequent to the execution of this
Agreement or any revocation shall be in writing and shall be subject to the
approval of the Compensation Committee.

 

3.             Federal and State Laws.  The Executive shall comply with all
federal and state laws which may be applicable to his participation in this
Plan, including without limitation, his entitlement to, or receipt of, any
benefits under the Plan.  If the Executive is subject to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 as amended and in effect at
the time of any Plan benefit payment, he shall comply with the provisions of
Section 16(b), including any applicable exemptions thereto, whether or not such
provisions and exemptions apply to all or any portion of his Plan benefit
payments.

 

4.             Amendment and Termination.  The Board of Directors may amend,
modify, suspend or terminate the Plan or this Agreement at any time, subject to
the following:

 

(a)                                  without the consent of the Executive, no
such amendment, modification, suspension or termination shall reduce or diminish
his right to receive any payment or benefit then due and payable under the Plan
immediately prior to such amendment, modification, suspension or termination;
and

(b)                                 in the event of a Change in Control pursuant
to Section 5 of the Plan, no such amendment, modification, suspension or
termination of benefits, and eligibility

 

--------------------------------------------------------------------------------


 

therefor, will be effective prior to the expiration of the 48-consecutive-month
period following the date of the Change in Control.

 

5.             Beneficiary.  The Executive hereby designates his primary
beneficiary(ies) as Cynthia W. Cox, who will receive any unpaid benefit payments
in the event of the Executive’s death prior to full receipt thereof.  In the
event that the primary beneficiary(ies) predeceases the Executive, his unpaid
benefits shall be paid to the estate of Paul R. Cox as secondary
beneficiary(ies).  If more than one primary or secondary beneficiary has been
indicated, each primary beneficiary or, if none survives, each secondary
beneficiary will receive an equal share of the unpaid benefits unless the
Executive indicates specific percentages next to the beneficiaries’ names. 
Except as required by applicable law, the Executive’s beneficiary or
beneficiaries shall not be entitled to any medical, life or other insurance-type
welfare benefits.

 

6.             Arbitration.  The Executive agrees to be bound by any
determination rendered by arbitrators pursuant to Section 11 of the Plan.

 

7.             Employment Rights.  The Plan and this Agreement shall not be
construed to give the Executive the right to be continued in the employment of
the Company or to give the Executive any benefits not specifically provided by
the Plan.

 

IN WITNESS WHEREOF, Andrew Corporation has caused this Agreement to be executed
and the Executive has executed this Agreement, both as of the day and year first
above written.

 

 

ANDREW CORPORATION

 

 

 /s/ Paul R. Cox

 

By 

  /s/ Guy M. Campbell

 

Paul R. Cox

 

Guy M. Campbell

Group President,

 

President and

Communication Products

 

Chief Executive Officer

 

--------------------------------------------------------------------------------